Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.001 par value per share, of Cardica, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 24, 2014 BROADFIN HEALTHCARE MASTER FUND, LTD. By: /s/ Kevin Kotler Name: Kevin Kotler Title: Director BROADFIN CAPITAL, LLC By: /s/ Kevin Kotler Name: Kevin Kotler Title: Managing Member /s/ Kevin Kotler KEVIN KOTLER
